Notice of Pre-AIA  or AIA  Status
 	The present application 16/859,631, filed on 4/27/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	This application is a CON of US Application # 15/586,037 filed on 05/03/2017 is now US PAT 10635699

DETAILED ACTION
Response to Amendment
Claims 1-20 are pending in this application.
Examiner acknowledges applicant’s remarks filed on 3/8/2022.
Drawings
The Drawings filed on 4/27/2020 are acceptable for examination purpose.





Response to Arguments

Applicant's arguments with respect to claims 1-20  filed 3/8/ have been fully considered, for examiner’s response, see discussion below:

35 USC § 101
	In view of applicant’s remarks at page 8-15, the rejection under 35 USC § 101 as set forth in the previous office action is hereby withdrawn.

Double Patenting
	Examiner noted applicant’s remarks at page 8, however, examiner hereby maintains double patent rejection herewith.

a)	At page 15-17, claim 1,11,19, applicant argues:
 	Akagi and Lawshae, taken alone or in hypothetical combination, fail to teach or suggest all of the elements of independent claims 1, 11, and 19. Independent claims 1, 11, and 19 recites inter alia: “Determin[e][ a comparison length for the plurality of strings based on a length of each of the plurality of strings; 
 	in response to the plurality of strings having respective lengths less than the comparison length, pa[d] the plurality of strings using one or more randomly generated characters to increase the respective lengths to the comparison length; 

 	 identif[y] a match between one of the plurality of strings and the first string based on the respective count of character operations performed; and 
 	determin[e] the first string to be associated with a plurality strings instead of the unidentified computing resource based on the match.
 	Applicant respectfully submits that Akagi and Lawshae, taken alone or in hypothetical combination, fail to teach or suggest at least these recitations.

Examiner’s response:
	As to the above argument (a): examiner noted the following:
35 U.S.C. § 103(a) 	Section 103 forbids issuance of a patent when "the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains."KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007) (hereinafter "KSR").In KSR, the Supreme Court emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art", id. at 415, and discussed circumstances in which a patent might be determined to be obvious. Id. at 415-16 (citing Graham v. John Deere Co., 383 U.S. 1, 12 (1966)). The Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known 
	The prior art of Akagi is directed to pattern string matching, more specifically, comparing each character of a first character string with each character of a second character string (Akagi: Abstract), the prior art of Akagi teaches first and second character string, with respect to matching process, particularly using the calculating section calculates the value and the length of the first character string and the second character string as detailed in 0044, line 1-4, 0045, line 1-5, 0047. The matching process of first and second string character may corresponds to pad string because pad 
	The prior art of Lawshae is directed to computing device and resources identifying character transitions i.e., character string, while character transition is a change in character type within an n-gram of the character string (para 0015).  The prior art of Lawshae also teaches, types of characters , managing and counting (para 0019-0020).  It is however, noted that Akagi does not disclose “randomly generated characters”.  On the other hand Lawshae disclosed, “randomly generated characters” (Abstract, 0008 – Lawshae teaches randomly generated string for example as detailed in para 0008).


b) 	At page 17, claim 7,17, applicant argues:
	“Applicant respectfully submits that Spears fails to obviate the deficiencies of Akagi and Lawshae with respect to independent claims 1 and 11. Rather, Spears merely teaches determining a distance base on character counts. See Spears, paragraphs 20-31. As such, Spears is also silent regarding comparing the first string to characters of multiple strings, padding all of the strings based on a comparison length, as well as silent regarding string transformation (e.g., differences).
Examiner’s response:
 	As to the above argument (b), The prior art of Akagi teaches calculating string values and string counts the lengths , while string score based on the peak value  and 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention calculating distance between candidate word string, normalization of strings of Spears into users of Akagi,Lawshae because that would have allowed users of Akagi, Lawshe, to not only calculate distance between identified candidate word string, but also compares the score vales each of the plurality of word string to identify and control any objectionable  words and/or character strings, The exemplary rationales that may support prima facie conclusion of obviousness includes (F) Known work in one field of endeavor may prompt variations of it for use      in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art-KSR, 550 US    at 398. 
applicant argues;
 	Akagi and Lawshae, taken alone or in hypothetical combination, fail to teach or suggest all of the recitations of independent claims 1, 11, and 19. Moreover, Applicant respectfully submits that Mayo fails to obviate the deficiencies of Akagi and Lawshae with respect to independent claims 1, 11, and 19. Rather, Mayo merely teaches a software usage record. 
Examiner’s response:
 	As to the above argument (c), the prior art of Mayo is direct to identifying and standardize various software versions, particularly with the help of identification and usage processor (fig 1).  The prior art of Mayo teaches comparing character strings, version identifiers from the catalogue, generating weight, word occurring most often from the catalogue (Mayo: 0077, 0087-0088).  it is however, noted that prior art of  Akagi, Lawshe do not disclose software usage record, responsive to match uninstall the installed software”.  On the other hand, Mayo disclosed “software usage record” (usage database, fig 1, element 164, 0017,0063 – Mayo teaches software usage data maintained in the usage database identifying specific software IDs), “responsive to match uninstall the installed software” (0012-0013,0024,0149 fig 11)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use identifying specific software programs from the catalogue of the Mayo et al., into users of Akagi,Lawshae because that would have allowed users Akagi,Lawshae incorporate software usage data of the software(s) of Mayo (Abstract) associated with the defined criteria thereby tracking not only usage of the software, but also allows to identify and ensures properly licensed products 
	Examiner applies above arguments to claims 2-10,12-18,20 depend from claim 1,11,19.













Statutory Review under 35 USC § 101

 	Claims 1-10.19-20 are directed toward a system and have been reviewed
 	Claims 1-10,19-20 appear to be statutory, as the system includes hardware      (at least one data processor) as disclosed in ¶ para 0048,0050-0053 of the applicant’s specification referring to physical processor cores
Claims 11-18 are directed towards a method and have been reviewed.
 	Claims 11-18 perform the method steps are on statutory category, determined to be directed to significantly more than an abstract idea (based on currently known judicial exceptions)













Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
 	http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 of US Application No. 16/859,631 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,635,699. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application: 16/859,631
US Patent No. 10,635,699
claim 1,11, A system operable to normalize a plurality of strings associated with respective computing resources of a computing network, the system comprising:
 	 a memory; and 
 	a processor, wherein the memory includes instructions executable by the processor to cause the system to: 




plurality of strings based on a length of each of the plurality of strings;








 	 in response to the plurality of strings having respective lengths less than the comparison length, pad the plurality of strings using one or more randomly generated characters to increase the respective lengths to the comparison length; 




first string associated with an unidentified computing resource; 

       determine respective counts of character operations to be performed to transform characters of the first string to characters of each of the plurality of strings;


 	 identify a match between one of the plurality of strings and the first string based on the respective count of character operations performed; and
 
 	determine the first string to be associated with a known computing resource associated with the one of the plurality strings instead of the unidentified computing resource based on the match.




, A system operable to normalize a plurality of strings associated with respective computing resources of a computing network, the system comprising:
        a memory; and 
        a processor, wherein the memory includes instructions executable by the processor to cause the system to: 
        update the plurality of strings by adding one or more strings to the plurality of strings or removing one or more strings from the plurality of strings; 
determine a comparison length for the plurality of strings based on a length of each of the plurality of strings and a respective weight associated with each of the plurality of strings, wherein the respective weight is based on an installation frequency of a computing resource of the respective computing resources described by a string; 

        in response to the plurality of strings having respective lengths less than the comparison length, pad the plurality of strings using one or more randomly generated characters to increase the respective lengths to the comparison length to obtain a plurality of padded strings, wherein the one or more randomly generated characters comprise one or more characters that are absent from the plurality of strings; 
receive a first string associated with an unidentified computing resource; 

       determine respective counts of character operations to be performed to transform characters of the first string to characters of each of the padded plurality of strings; 
      compare the respective counts to a threshold;
       identify a match between the first string and a second string of the plurality of padded strings based on the respective count of character operations performed being below the threshold;
       determine the first string to be associated with a known computing resource associated with the second string instead of the unidentified computing resource based on the match;
      and uninstall the known computing resource based on the determination of the first string being associated with the 

 	 responsive to the match, modify the first string based on the one of the plurality of strings from the plurality of strings to obtain a normalized string; and 
 	store, display, or transmit the normalized string.

As to claim 3,13 The system of claim 1,
        wherein the instructions to determine the comparison length include instructions executable by the processor to cause the system to: 
 	determine the comparison length as a weighted average of strings of the plurality of strings



 	rank software publishers associated with strings of the plurality of strings based on indications of an extent or frequency of installations of software published by the software publishers;
 	determine respective weights for strings of the plurality of strings based on a rank of a software publisher associated with the respective string; and
 	determine a weighted average of lengths of strings of the plurality of strings using the respective weights for the strings of the plurality of strings

As to claim 5,15 The system of claim 1, wherein the instructions to pad each of the plurality of strings to the comparison 
 	append one or more of the one or more randomly generated characters to the plurality of strings

As to claim 7,17 The system of claim 1, wherein the instructions to determine the respective counts include instructions executable by the processor to cause the system to:
 	determine the respective counts using a dynamic programming algorithm to determine a Damerau-Levenshtein distance between the first string and each of the plurality of strings.

As to claim 10,20 The system of claim 1, wherein each of the plurality of strings are associated with a record for an installed software, the first string is associated with a software usage record, and the memory includes instructions executable by the processor to cause the system to: 
 	responsive to the match, uninstall the installed software


       responsive to the match, modify the first string based on the second string from the plurality of strings to obtain a normalized string; and 
      store, display, or transmit the normalized string.

Claim 3:  
      wherein the instructions to determine the comparison length include instructions executable by the processor to cause the system to: 
      determine the comparison length as a weighted average of the weights associated with each of the plurality of strings


wherein the instructions to determine the comparison length include instructions executable by the processor to cause the system to: 
       rank software publishers associated with strings of the plurality of strings based on indications of an extent or frequency of installations of software published by the software publishers;  
        determine respective weights for strings of the plurality of strings based on the rank of a software publisher associated with the respective string; and 
       determine a weighted average of lengths of strings of the plurality of strings using the respective weights for the strings of the plurality of strings.

Claim 5:
wherein the instructions to pad each of the plurality of strings to the comparison 
      append one or more of the one or more randomly generated characters to the plurality of strings

claim 6:
wherein the instructions to determine the respective counts include instructions executable by the processor to cause the system to: 
      determine the respective counts using a dynamic programming algorithm to determine a Damerau-Levenshtein distance between the first string and each of the padded plurality of strings

Claim 7:
wherein each of the plurality of strings are associated with a record for an installed software, the first string is associated with a software usage record, and the memory includes instructions executable by the processor to cause the system to: 
        responsive to the match, uninstall the installed software


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-16 of U.S. Patent No. 10,635,699 to arrive at the claims 1-20 of the instant application 16/859,631 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only is absent of the limitation from instant application 16/681,922   “compare the respective counts to a threshold;” (claim 1 of U.S. Patent No. 10,635,699).   Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.  As such instant application claim 1 16/681,922   is broader.









Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6,8-9,11-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akagi, US Pub. No. 2004/0184663 in view of Lawshae,Richard Andrew et al., (hereafter Lawshae), WO 2017/030569 published Feb,2017.




As to claim 1,11, Akagi teaches a system which including A system operable to normalize a plurality of strings associated with respective computing resources of a computing network, the system comprising (0004 – Akagi teaches first character string, second character string particularly pattern string matching process):
 	 a memory; and (fig 2 first, second  character string memory elements 15, 13)
 	“a processor, wherein the memory includes instructions executable by the processor to cause the system to” (0038, fig 2): 
 	“determine a comparison length for the plurality of strings based on a length of each of the plurality of strings” (0044, line 1-4, 0045, line 1-5, 0047 – Akagi teaches first and second character string, with respect to matching process, particularly using the calculating section calculates the value and the length of the first character string and the second character string as detailed in 0047);
 	 “in response to the plurality of strings having respective lengths less than the comparison length, pad the plurality of strings using one or more to increase the respective lengths to the comparison length” (0052-0053,  fig 5 – Akagi teaches calculating section determines the value of the first and second character string length and compares the length containing the values computed in the matrix position)
	“receive a first string associated with an unidentified computing resource” (0054-0055, fig 6 – Akagi teaches receiving first character string, second character string that are different from the positions of the characters with each other, it calculates respective value of the character strings, intermediate position of the line segment value in the memory); 

 	 “identify a match between one of the plurality of strings and the first string based on the respective count of character operations performed” (0043,0048,0069-0070 – Akagi teaches matching between first and second character string and calculate the respective value and the count based on the degree of similarity matching of the character string); and 
 	“determine the first string to be associated with a known computing resource associated with the one of the plurality strings instead of the unidentified computing resource based on the match” (0078-0080 - Akagi teaches calculating the degree of similarity of the character strings particularly comparing and/or voting string positions and forming matrix section to identify string(s)).
	It is however, noted that Akagi does not disclose “randomly generated characters”.  On the other hand Lawshae disclosed, “randomly generated characters” (Abstract, 0008 – Lawshae teaches randomly generated string for example as detailed in para 0008).




As to claim 19. A system operable to facilitate matching of a plurality of strings associated with respective computing resources of a computing network, the system comprising (fig 2, 0004 – Akagi teaches first character string, second character string particularly pattern string matching process):
 	“a memory; and (fig 2 first, second  character string memory elements 15, 13)
 	“a processor, wherein the memory includes instructions executable by the processor to cause the system to” (0038, fig 2): 
 	“determine a comparison length for the plurality of strings based on a length of each of the plurality of strings” (0044, line 1-4, 0045, line 1-5, 0047 – Akagi teaches first and second character string, with respect to matching process, particularly using the calculating section calculates the value and the length of the first character string and the second character string as detailed in 0047);
” (0052-0053,  fig 5 – Akagi teaches calculating section determines the value of the first and second character string length and compares the length containing the values computed in the matrix position)
 	“receive a first string associated with an unidentified computing resource” (0054-0055, fig 6 – Akagi teaches receiving first character string, second character string that are different from the positions of the characters with each other, it calculates respective value of the character strings, intermediate position of the line segment value in the memory); 
 	“determine respective counts of character operations to be performed to transform characters of the first string to characters of each of the plurality of strings” (0089-0090 – Akagi teaches first, second character strings comparing, calucaltiion of the values  line segments formed in the calculated value memory element 20, further determines the score based on the value and counts the lengths of the each character string);
 	“identify a match between one of the plurality of strings and the first string based on the respective count of character operations performed” (0043,0048,0069-0070 – Akagi teaches matching between first and second character string and calculate the respective value and the count based on the degree of similarity matching of the character string); and


It is however, noted that Akagi does not disclose “randomly generated characters”.  On the other hand Lawshae disclosed, “randomly generated characters” (Abstract, 0008 – Lawshae teaches randomly generated string for example as detailed in para 0008)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention randomly generated character strings of Lawshae et al., into pattern string matching of Akagi because that would have allowed users of Akagi to identify not only each character type, but also character transitions further allows to analyze randomly generated character string in detecting and identifying malware software code thereby protecting various computing devices, firtjer randomly generated strings for use in variety of contexts  for example filenames, domain names, variable names, function names, host names, and like (Lawshae: 0013-0015), thus improves quality and reliability of the system.






As to claim 2,12 Akagi disclosed  :
 	 “responsive to the match, modify the first string based on the one of the plurality of strings from the plurality of strings to obtain a normalized string” (Akagi : 0015-0016, 0069 – Akagi teaches matching character strings and and by calculating values update the first second string to further normalized with respect to length); and 
 	“store, display, or transmit the normalized string” (Akagi : 0068-0069).

As to claim 3,13 Akagi disclosed “ wherein the instructions to determine the comparison length include instructions executable by the processor to cause the system to (Akagi : 0047-0048): 
 	“determine the comparison length as a weighted average of strings of the plurality of strings” (Akagi : 0058,0060,0065). 

As to claim 4,14 Akagi disclosed  “wherein the instructions to determine the comparison length include instructions executable by the processor to cause the system to:
 	“rank software publishers associated with strings of the plurality of strings based on indications of an extent or frequency of installations of software published by the software publishers” (0069-0071);
 	“determine respective weights for strings of the plurality of strings based on a rank of a software publisher associated with the respective string” (0065,0135); and
 	“determine a weighted average of lengths of strings of the plurality of strings using the respective weights for the strings of the plurality of strings” (0135-0138).
As to claim 5,15 Akagi disclosed  
 	“append one or more of the one or more randomly generated characters to the plurality of strings” (0103-0104).

As to claim 6,16 Akagi disclosed:  
 	“append one or more escaped characters to the first string, wherein the one or more escaped characters do not to occur in the plurality of strings”(0104,0108-0109).

As to claim 8 Lawshae disclosed
 	“compare the respective counts to a threshold (Lawshae :0021-0022) ; and
 	“identify the match between the one of the plurality of strings and the first string responsive to the respective count being below the threshold” (0021-0022,0029-0030),.

As to claim 9, Akagi disclosed
 	 “update the plurality of strings by adding one or more strings to or removing one or more strings from the plurality of strings” (Akagi : 0092,0095); and 
 	“responsive to the update, determine the comparison length based on lengths of strings in the plurality of strings” (0083-0085).





Claims 7,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akagi, US Pub. No. 2004/0184663, Lawshae,Richard Andrew et al., (hereafter Lawshae), WO 2017/030569 published Feb,2017 in view of Spears, US Pub.No. 2011/0191105 published Aug,2011

As to claim 7,17 the combination of Akagi,Lawshae disclosed “ wherein the instructions to determine the respective counts include instructions executable by the processor to cause the system to” (Akagi: 0090).  It is however, noted that both Akagi,Lawshae do not disclose “	determine the respective counts using a dynamic programming algorithm to determine a Damerau-Levenshtein distance between the first string and each of the plurality of strings”, although Akagi, Lawshae  disclosed first, second character string length (Akagi: 0047; Lawshae: 0020,0031).  On the other hand, Spears disclosed “	determine the respective counts using a dynamic programming algorithm to determine a Damerau-Levenshtein distance between the first string and each of the plurality of strings” (fig 6, element 612,614, 0042-0043 – Spears teaches Levenshtein distance calculation between identified character strings).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention calculating distance between candidate word string, normalization of strings of Spears into users of Akagi,Lawshae because that would have allowed users of Akagi, Lawshe, to not only calculate distance between identified candidate word string, but also compares the score vales each of the plurality of word string to identify and control any objectionable  words and/or character strings, 

Claims 10,18,20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Akagi, US Pub. No. 2004/0184663 Lawshae,Richard Andrew et al., (hereafter Lawshae), WO 2017/030569 published Feb,2017 in view of Mayo et al., (hereafter Mayo), US Pub.No. 2013/0014096 published Jan,2013

As to claim 10,20 the combination of Akagi,Lawshae disclosed “each of the plurality of strings” (Akagi: fig 2, element 12,14 – first, second character string section, element 11 is character string database; Lawshae: 0008,0010 random character strings generation), further prior art of Lawshe teaches software code variable character (s) fig 2, 226).  However, it is noted that both Akagi, Lawshe do not disclose software usage record, responsive to match uninstall the installed software”.  On the other hand, Mayo disclosed “software usage record” (usage database, fig 1, element 164, 0017,0063 – Mayo teaches software usage data maintained in the usage database identifying specific software IDs), “responsive to match uninstall the installed software” (0012-0013,0024,0149 fig 11)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use identifying specific software programs from the catalogue of the Mayo et al., into users of Akagi,Lawshae because that would have allowed users Akagi,Lawshae incorporate software usage data of the software(s) of Mayo (Abstract) associated with the defined criteria thereby tracking not only usage 
 
As to claim 18, Mayo disclosed:
 	“responsive to the match, uninstalling an installed software, wherein each of the plurality of strings are associated with a record for the installed software and the first string is associated with a software usage record” (0067-0069, 0100-0101)


 


Conclusion

The prior art made of record
				a.  	US Pub. No. 		 2004/0184663	
				b. 	WO 2017/030569A1. 		 
				c. 	US Pub.No.  		2011/0191105
				d. 	US Pub.No.  		2013/0014096



 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.





Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.













THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 














 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154